Opinion filed June 25, 2009




                                             In The


   Eleventh Court of Appeals
                                          ____________

                                    No. 11-09-00072-CV
                                        __________

                              CAROL J. MORRIS, Appellant

                                                V.

                               STATE OF TEXAS, Appellee


                           On Appeal from the 238th District Court

                                     Midland County, Texas

                               Trial Court Cause No. CV-46,715


                              MEMORANDUM OPINION

       In this case, Carol J. Morris perfected an appeal from a final judgment and permanent
injunction entered by the trial court on March 2, 2009, to abate a nuisance located on real property
owned by Morris and located at 210 S. Lee St., Midland, Texas. Morris has now filed in this court
a “Motion for State Court to Terminate Its Jurisdiction Over the Permanent Injunction.” In the
motion, Morris states that she has filed a complaint in the United States District Court and,
consequently, requests the following relief: “Morris prays this Eleventh District Court of Appeals,
terminate its jurisdiction over the permanent injunction, filed March 2, 2009 . . . and all other
equitable relief to which she is justly entitled.” Morris’s request for this court to terminate our
jurisdiction is granted.
        The motion is granted in part, and the appeal is dismissed.




                                                             PER CURIAM


June 25, 2009
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                 2